Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-30 are currently pending and examined on the merits herein.  

							IDS

		The information disclosure statements (IDS) submitted on 11/30/20 and 01/19/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-30 recite the limitations "the production of excess" in claim 1, line 2; in claim 15, line 2; in claim 23, line 2; and in claim 30, line 2; and “the omeprazole” in claim 1, line 4.  Specifically, the claims contain no earlier recitation or limitation of said terms and is thus unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating a gastrointestinal disease characterized by production of excess stomach acid comprising administering a liquid constitution comprising specific ingredients with specific dosage amount or percentages, does not reasonably provide enablement for prevention or the prophylaxis of said diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a gastrointestinal disorder in a subject in need thereof, wherein the gastrointestinal disorder relates to the production of excess stomach acid, the method comprising: administering a reconstituted omeprazole to the subject, wherein the omeprazole is reconstituted in a liquid diluent, and wherein the liquid diluent consists essentially of: 1-4% poloxamer 188; 1-2% sodium CMC, 8-8.8% sodium bicarbonate, 0.5-1.5% sodium citrate, 0.1-0.3% simethicone emulsion, 0.35-3.5% sweetener, 0.4-0.6% preservative wherein the preservative is benzyl alcohol, and water; wherein the liquid diluent is stable for at least 30 days at 5±3°C and is resistant to gel formation for at least one freeze-thaw cycle.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of every single gastrointestinal disorders characterized by excessive production of gastric acid.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a gastrointestinal disorder in a subject in need thereof, wherein the gastrointestinal disorder relates to the production of excess stomach acid, the method comprising: administering a reconstituted omeprazole to the subject, wherein the omeprazole is reconstituted in a liquid diluent, and wherein the liquid diluent consists essentially of: 1-4% poloxamer 188; 1-2% sodium CMC, 8-8.8% sodium bicarbonate, 0.5-1.5% sodium citrate, 0.1-0.3% simethicone emulsion, 0.35-3.5% sweetener, 0.4-0.6% preservative wherein the preservative is benzyl alcohol, and water; wherein the liquid diluent is stable for at least 30 days at 5±3°C and is resistant to gel formation for at least one freeze-thaw cycle. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while the prior art enables the use of omeprazole for treating gastrointestinal disorders characterized by excessive production of stomach acid, the crux of the instant invention relies on providing such alleviation for said disorders by administering a reconstituted liquid diluent containing specific amounts of specific ingredients that led to enhanced stability and decreased gel formation.  Additionally, the specification recites that the term “treating” encompasses prevention and/or prophylaxis of said disease and yet nowhere in the specification did Applicant demonstrate prevention of any disease, let alone prevention of gastrointestinal disorders.  Moreover, gastric ulcers are known in the art to have genetic influences, i.e. factors that cannot be prevented and thus prevention of said disorder is difficult to prevent due to their nature.  Since applicant has yet to demonstrate prevention of any disease, the examiner maintains that applicant has not enabled the instant claims.  The examiner suggests that applicant amends the term “treating” to “alleviating” or “ameliorating” gastrointestinal disorder in the instant claims.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of gastrointestinal disorders characterized by excess production of stomach acid by administering a specific omeprazole-containing liquid diluent”. While such “amelioration” or “alleviation” of said disorders might theoretically be possible for some gastrointestinal disorders, as a practical matter it is nearly impossible to prevent said disorders utilizing said composition. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the prevention of any disease, let alone prevention of gastrointestinal disorders characterized by excessive production of stomach acid. No reasonably specific guidance is provided concerning useful therapeutic protocols for said prevention, other than the prior art which provides enablement for omeprazole. The instant specification supports enablement for a reconstituted omeprazole-containing liquid diluent which possesses enhanced stability and decreased gel formation as delineated in the examples on pgs. 44-84 and figures 1-13.  
	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed liquid composition could be predictably used for the prevention of every single gastrointestinal disorder characterized by excessive production of stomach acid as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for treating a gastrointestinal disease characterized by production of excess stomach acid comprising administering a liquid constitution comprising specific ingredients with specific dosage amount or percentages, does not reasonably provide enablement for treating said diseases with the specific ingredients delineated in claim 15 at various dosage amounts.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a gastrointestinal disorder in a subject in need thereof, wherein the gastrointestinal disorder relates to the production of excess stomach acid, the method comprising: administering a reconstituted omeprazole to the subject, wherein the omeprazole is reconstituted in a liquid diluent, and wherein the liquid diluent consists essentially of: 1-4% poloxamer 188; 1-2% sodium CMC, 8-8.8% sodium bicarbonate, 0.5-1.5% sodium citrate, 0.1-0.3% simethicone emulsion, 0.35-3.5% sweetener, 0.4-0.6% preservative wherein the preservative is benzyl alcohol, and water; wherein the liquid diluent is stable for at least 30 days at 5±3°C and is resistant to gel formation for at least one freeze-thaw cycle.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single gastrointestinal disorders characterized by excessive production of gastric acid by administering the ingredients delineated in claim 15 at various dosage amounts in combination.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a gastrointestinal disorder in a subject in need thereof, wherein the gastrointestinal disorder relates to the production of excess stomach acid, the method comprising: administering a reconstituted omeprazole to the subject, wherein the omeprazole is reconstituted in a liquid diluent, and wherein the liquid diluent consists essentially of: 1-4% poloxamer 188; 1-2% sodium CMC, 8-8.8% sodium bicarbonate, 0.5-1.5% sodium citrate, 0.1-0.3% simethicone emulsion, 0.35-3.5% sweetener, 0.4-0.6% preservative wherein the preservative is benzyl alcohol, and water; wherein the liquid diluent is stable for at least 30 days at 5±3°C and is resistant to gel formation for at least one freeze-thaw cycle. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while the prior art enables the use of omeprazole for treating gastrointestinal disorders characterized by excessive production of stomach acid, the crux of the instant invention relies on providing such alleviation for said disorders by administering a reconstituted liquid diluent containing specific dosage amounts of specific ingredients that led to enhanced stability and decreased gel formation of said composition.  In fact, applicant’s own specification demonstrated that addition of 0.5% poloxamer 188 led to only 70% of omeprazole being dispersed while 1%, 2%, and 4% Poloxamer 188 led to more than 90% of omeprazole being dispersed and having enhanced wettability in the composition.  By the same token, the use of 1.2% and 4.0% sodium CMC led to better suspendability and pourability.  Consequently, applicant’s specification demonstrates that specific ingredients delineated in claim 15 with specific dosage amounts led to the enhanced stability and lack of gel formation.  Since the aforementioned claims do not commensurate in scope, the examiner maintains that applicant has yet to enable said claims.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of gastrointestinal disorders characterized by excess production of stomach acid by administering a specific omeprazole-containing liquid diluent”. While such “treatment” of said disorders might theoretically be possible for some gastrointestinal disorders by administering omeprazole alone, however, the instant invention stands in contrast with the prior art as said composition is purported to lead to enhanced stability and decrease in gel-formation. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the treatment of any disease, let alone treatment of gastrointestinal disorders characterized by excessive production of stomach acid by administering omeprazole along with various ingredients at various dosage amounts and/or concentrations. No reasonably specific guidance is provided concerning useful therapeutic protocols for said treatment, other than the prior art which provides enablement for omeprazole while the instant specification supports enablement for a reconstituted omeprazole-containing liquid diluent which possesses enhanced stability and decreased gel formation as delineated in the examples on pgs. 44-84 and figures 1-13.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed liquid composition in claim 15 could be predictably used for the treatment of every single gastrointestinal disorder characterized by excessive production of stomach acid as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 15-17, 20-24, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chuong et al. (Int. J. Pharm. Compd., 2017, Vol. 21, No. 6, pgs. 500-512, cited by applicant and filed on an IDS 1449) in view of Wang et al. (U.S. 2014/0371242 A1, cited by Applicant and filed on an IDS 1449), Ojima et al. (2005/0142271 A1, cited by Applicant and filed on an IDS 1449), Gokhale et al. (U.S. 2010/0323020 A1, cited by applicant and filed on an IDS 1449), Tuel et al. (2010/0015184 A1, cited by applicant and filed on an IDS 1449), and Maher et al. (2017/0065671 A1, cited by applicant and filed on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Chuong et al. teach that omeprazole is a proton pump inhibitor that has been approved for symptoms of gastro-esophageal reflux disease (i.e. for treatment of humans including elderly and adult male/female) and is approved for various dosage forms including powder in compounding kits, delayed-release granules for oral suspension, oral delayed-release tablets, and oral delayed-release capsules.  Additionally, Chuong teaches that such suspension can be made flavored or unflavored wherein stability studies of the suspension revealed that the flavor did not significantly impact the pH of the oral liquid.  Additionally, Chuong et al. teach that an increase in resilient foam formation was observed in the flavored liquid thereby suggesting a motivation as to why one skilled in the art would add an anti-foaming agent to said composition.  
                                                                                	
Chuong et al. do not specifically teach suitable vehicles to be added to the oral liquid suspension dosage forms.  Additionally, Chuong et al. do not explicitly provide a motivation for adding the sweetener, sucralose to the aforementioned composition. Additionally, the aforementioned reference does not teach the composition as a diluent that is stable and does not teach the exact amounts of said ingredients.  Additionally, the aforementioned references do not teach the composition as a freeze-thaw diluent that is stable and can resist gel formation.  Finally, Chuong et al. do not teach the composition as a kit.

	Wang et al. teach that oral suspensions include various benefits for those who cannot swallow solid dosage forms and exhibit faster API dissolution and absorption rate (see paragraph 0019).  Additionally, Wang et al. teach in paragraph 0022 that oral suspensions may include suitable agents such as sucrose (as sweetener, i.e. flavoring agent; instant claim 1), citric acid (as pH adjuster), sodium benzoate (as preservative). Additionally, said oral suspension may include an oral suspending vehicle. This oral suspending vehicle may include, but is not limited to, methylparaben (as preservative), propylparaben (as preservative), potassium sorbate (as preservative), citric acid (buffer/PH adjuster; instant claim 15), sodium phosphate dibasic (buffer/pH adjuster), microcrystalline cellulose (as dispersing agent), carboxymethylcellulose sodium (instant claim 15) (as suspending agent/thickening agent), simethicone (as anti-foaming agent; instant claim 15), and water. Furthermore, Wang et al. teach that the oral suspension may include a sugar free syrup vehicle. This sugar free syrup vehicle may include, but is not limited to, methylparaben (as preservative), propylparaben (as preservative), glycerin (as cosolvent), sorbitol (as sweetener; instant claim 15), saccharin sodium (as sweetener), citric acid (buffer/pH adjuster), sodium citrate (buffer/pH adjuster; instant claim 15), potassium sorbate (as preservative), food flavor, food color and water.

Ojima et al. is being provided to demonstrate that stable-sucralose composition is known in the art and known to be used as a sweetener by itself or in combination with a food or drug (see abstract and paragraph 0004).  Importantly, Ojima et al. teach that sucralose can be used as a substitute for sucrose and other conventional sweeteners (instant claim 15; see paragraph 0092).  

Gokhale et al. teach a liquid pharmaceutical composition further comprising a surfactant and at least one pharmaceutically acceptable basifying agent such as sodium bicarbonate (see abstract).  Importantly, Gokhale et al. teach that formulations of omeprazole can be made by dispersing the drug in an aqueous medium containing 8.4% sodium bicarbonate and 1% poloxamer 188 (see paragraphs 0017 and 0210).  

Tuel et al. further teach a method of manufacturing drug compositions wherein additional excipients can be added and include colorants, flavors, sweeteners, taste-masking agents, etc…including strawberry flavor (see paragraphs 0085 and 0101-0102).  Further, Tuel et al. teach that pharmaceutical compositions can have various preservatives added to the composition including benzyl alcohol (see paragraph 0109).

While the aforementioned references are silent on the stability of the composition and its ability to resist forming a gel and with respect to the omeprazole suspension being greater than 80% dispersed after 5 minutes as recited in claim 24, the examiner contends that because the modified composition of Chuong is substantially similar to the instant invention and possesses the same ingredients, what is applicable to one composition will also be applicable to the modified composition of Chuong as a composition is inseparable from its properties.  Consequently, the enhanced dispersibility, the lack of gel formation and the stability observed in the instant invention will necessarily be present in the modified composition of Chuong et al.

It would have been obvious to one skilled in the art to use coloring agents and strawberry flavor, in the medium for forming the liquid suspension of omeprazole with a reasonable expectation of providing appealing color and taste for the liquid suspension. Given the teachings of Chuong, Wang, Ojima, Gokhale, and Tuel, one of ordinary skill would have been motivated to add colorants and/or flavoring agents with the reasonable expectation of providing a composition that provides an appealing color and taste to the composition.  

Chuong et al. do not disclose the exact percentages of the various ingredients and excipients.  However, the examiner contends that it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and range of the various ingredients of the composition during the course of routine experimentation so as to obtain the desirable type of emulsion.  

While the exact percentage of the ingredients are not disclosed by Chuong, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to reconstitute the powder of Chuong with the various excipients delineated in Wang, Ojima, Gokhale and Tuel since Wang et al. teach that additional excipients can be added to pharmaceutical compositions for various benefits.  Given the teachings of Wang, Ojima, Gokhale, and Tuel, one of ordinary skill would have been motivated to combine the excipients of the aforementioned compositions with omeprazole and with the reasonable expectation of providing a composition that  provides various benefits including enhanced taste and better dissolution.  

	At the time of Applicant's invention, it would have been obvious to one of ordinary skill in the art to include a label and packaging in the modified composition of Chuong et al..  One of ordinary skill in the art would have been motivated to include the packaging and the insert, because it is mandated by law as taught in Remington's. 

	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product.  See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  Further, the inclusion of a package insert or label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/23/2022










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.